Citation Nr: 1021618	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to November 
1969. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Appeals Management Center 
(AMC) in Washington, DC, which granted the Veteran's service 
connection claim for right ear hearing loss rated at 0 
percent (noncompensable).   

This claim previously reached the Board twice.  First, in 
June 2009, the Veteran's claim for a compensable initial 
rating for right ear hearing loss was remanded to the agency 
of original jurisdiction (AOJ) in order to provide the 
Veteran with a statement of the case (SOC) regarding his 
right ear hearing loss claim in accordance with Manlicon v. 
West, 12 Vet. App. 238 (1999).  The Veteran was provided with 
an SOC regarding his compensable initial rating claim and the 
claim was then returned to the Board in November 2009.  At 
that time, the Board remanded the current claim to provide 
the Veteran with a hearing in accordance with his request in 
his July 2009 substantive appeal (VA Form 9).  Such a hearing 
was provided to the Veteran in February 2010, and the claim 
has now returned to the Board for further review.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, although it will result in additional delay, 
in order to address the merits of the claim for an initial 
compensable rating for right ear hearing loss, the Board 
finds that additional development of the evidence is required 
in the form of a VA audiology examination.  

Pursuant to 38 U.S.C. § 5103A (West 2002), the VA's duty to 
assist includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  This 
duty includes providing an examination that is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The record is 
inadequate and the need for a contemporaneous examination 
occurs when the evidence indicates that the current rating 
may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where the appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination).  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding a 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

In this case, the Veteran was provided with VA audiology 
examination in January 2005, over five years ago.  At his 
Board hearing in February 2010, the Veteran and his 
representative indicated that his hearing had deteriorated 
since the January 2005 examination, and that a new 
examination would be necessary to evaluate his current level 
of hearing loss.  See the hearing transcript pges. 3, 5, 8.

Therefore, given that it has been more than five years since 
the Veteran's level of right ear hearing loss was last 
assessed by a competent examination, and the Veteran has 
provided evidence that his right ear hearing loss has 
worsened, a more contemporary examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA audiology 
examination, by an appropriate 
specialist, to assess the current 
severity of the Veteran's right ear 
hearing loss.  All required tests and 
studies should be performed as deemed 
necessary by the examiner, particularly 
a puretone audiometry test, and a 
controlled speech discrimination test 
(Maryland CNC).  Id.  For the right 
ear, pure tone audiometric thresholds, 
in decibels, should be recorded for 
each of the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz.  The use 
of such tests, as well as the results 
found, should be noted in the 
examination report.  Failure to report 
for a scheduled VA examination without 
good cause may have adverse 
consequences for the Veteran's claim.  
	
2.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

3.	Then readjudicate the claim, including 
considering whether the Veteran's right 
ear hearing loss merits a compensable 
rating.  If the claim is not granted to 
the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


